Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tayron Franklin Hines appeals the district court’s order denying his several mo*474tions, including his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, although we grant Hines leave to proceed in forma pauperis, we affirm the district court’s order. United States v. Hines, No. 4:09-cr-00073-TLW-7, 2012 WL 3639225 (D.S.C. Aug. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.